24 So.3d 740 (2009)
R.M., Mother of V.L., E.L., and T.L., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D09-2087.
District Court of Appeal of Florida, Fifth District.
December 29, 2009.
R.M., St. Augustine, pro se.
No Appearance for Appellee.
PER CURIAM.
R.M. appeals from a dependency order denying her motion for change in the custody of her two minor children. See R.M. v. Dep't of Children and Families, 19 So.3d 1029 (Fla. 5th DCA 2009). After finding no meritorious appellate issue, her appointed counsel moved to withdraw. We granted the motion, and allowed R.M. to file a pro se brief. Id. R.M.'s filing does not point us to any cognizable error made by the trial court. Instead, R.M. complains, generally, that the trial court ruled as it did only because it was deceived by the testimony of her mother, who currently has custody of the two children. Although R.M. asks us to reweigh the evidence, we cannot do so. See, e.g., Hicks v. Hicks, 962 So.2d 975 (Fla. 5th DCA 2007). It is the trial court's role to assess the credibility of witnesses when sitting as the trier of fact. See, e.g., Dingess v. State, 8 So.3d 444 (Fla. 5th DCA 2009). Accordingly, we affirm the trial court's order.
AFFIRMED.
PALMER, LAWSON and JACOBUS, JJ., concur.